     Case 1:19-cv-01611-DAD-JDP Document 15 Filed 04/29/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    SHIKEB SADDOZAI,                                  Case No. 1:19-cv-01611-DAD-JDP
12                        Plaintiff,                    FINDINGS AND RECOMMENDATIONS TO
                                                        DENY PLAINTIFF’S MOTION FOR
13            v.                                        TEMPORARY RESTRAINING ORDER
14    K. HOSEY, et al.,                                 ECF No. 3

15                                                      OBJECTIONS DUE IN THIRTY DAYS
                          Defendants.
16                                                      ORDER REQUESTING ASSISTANCE OF
                                                        CALIFORNIA STATE PRISON, CORCORAN
17                                                      LITIGATION COORDINATOR

18           Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought
19   under 42 U.S.C. § 1983. Plaintiff’s motion for temporary restraining order, ECF No. 3, is before
20   the court. Plaintiff alleges that he has repeatedly been denied access to the law library and seeks
21   an order requiring defendants to provide him access to law library services. See ECF No. 3.
22           The legal standard for issuing either a temporary restraining order or preliminary
23   injunction is the same. See Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush & Co., Inc., 240 F.3d
24   832, 839 n.7 (9th Cir. 2001). A plaintiff seeking such extraordinary relief must establish that he
25   is likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of
26   such relief, that the balance of equities tips in his favor, and that an injunction is in the public
27   interest. See Winter v. Natural Res. Def. Council, 555 U.S. 7, 20 (2008). At this early stage in
28

                                                   1
     Case 1:19-cv-01611-DAD-JDP Document 15 Filed 04/29/20 Page 2 of 3

 1   the case, plaintiff has not shown that any of these factors point in his favor. The court will

 2   therefore recommend that plaintiff’s request be denied.

 3           Nevertheless, the court recognizes that plaintiff’s ability to access the law library may

 4   impact his ability to litigate this action in a timely and effective manner. Accordingly, the court

 5   will request the assistance of the Litigation Coordinator at California State Prison, Corcoran in

 6   ensuring that plaintiff is afforded adequate opportunities to access the law library, to the extent

 7   that doing so is consistent with institutional order and security. See Whitley v. Albers, 475 U.S.

 8   312, 321-322 (1986) (“Prison administrators . . . should be accorded wide-ranging deference in

 9   the adoption and execution of policies and practices that in their judgment are needed to preserve

10   internal order and discipline and to maintain institutional security.” (internal quotation omitted)).

11   The clerk’s office will be directed to serve a copy of this order on the Litigation Coordinator.

12   Order

13           Based on the foregoing, it is hereby ordered that

14           1. The clerk’s office shall serve a copy of this document on the Litigation Coordinator at

15              California State Prison, Corcoran.

16           2. The Litigation Coordinator’s assistance is requested in facilitating plaintiff’s

17              meaningful access to the law library, to the extent doing so is consistent with

18              institutional order and security.

19   Findings and Recommendations

20           Further, it is hereby recommended that plaintiff’s motion for a temporary restraining order,
21   ECF No. 3, be denied without prejudice.

22           These findings and recommendations will be submitted to a U.S. district judge presiding

23   over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within 30 days of the service

24   of the findings and recommendations, the parties may file written objections to the findings and

25   recommendations with the court and serve a copy on all parties. That document must be

26   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The presiding
27   district judge will then review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

28

                                                    2
     Case 1:19-cv-01611-DAD-JDP Document 15 Filed 04/29/20 Page 3 of 3

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     April 29, 2020
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 204.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                      3
